IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

STATE OF WASHINGTON,
                                                          No. 70902-0-1
                      Respondent,
                                                          DIVISION ONE
              v.

                                                          UNPUBLISHED OPINION
CAREY BROWN WYATT,

                     Appellant.                           FILED:     JUL     7 2014

       Per Curiam. — Carey Wyatt appeals the restitution order entered after he

pleaded guilty to one count of third degree assault. The State concedes—and we

agree—that Wyatt did not expressly agree to pay restitution for an uncharged

offense. Accordingly, the trial court erred in entering the order of restitution for

Jessica Smith. See State v. Miszak. 69 Wash. App. 426, 429, 848 P.2d 1329 (1993).

       The order of restitution is reversed and the matter remanded to the superior

court to strike Appendix E, the August 14, 2013 order setting restitution, from the

judgment and sentence.


                     For The Court:




                                                                                             Wq




                                                 UDi. J •                                    m




                                                                                       2s»
                                                                                       zx